 

EXHIBIT 10.35**

[g201503311351389151531.jpg]

AMENDED AND RESTATED

LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”) is entered into
this 13th day of January 2015, by and among Coach, Inc., a Maryland corporation
having offices at 516 West 34th Street, New York, New York 10001 (hereinafter
referred to as “Licensor”) and Movado Group, Inc. (“MGI”), a New York
corporation with offices at 650 From Road, Ste. 375, Paramus New Jersey 07652
and Swissam Products Limited, a Hong Kong corporation and wholly-owned
subsidiary of MGI (“Swissam”, together with MGI hereinafter referred to as
“Licensee”).  This Agreement amends and restates the License Agreement dated
December 9, 1996 as amended by Amendments No. 1 through 7, by Licensor and
Licensee.

WHEREAS, Licensor is the owner of the trade name Coach (hereinafter referred to
as “the Trade Name”) and the trademarks, including COACH, COACH and Lozenge
Design, and COACH and Tag Design (hereinafter collectively referred to as “the
Licensed Marks”), which Licensed Marks are depicted in Schedule 1 attached
hereto and made a part hereof, the Licensed Marks having been used in connection
with a wide variety of leather goods and accessories and having been registered
on the Principal Register of the United States Patent and Trademark Office and
in numerous other countries throughout the world;

WHEREAS, Licensee manufactures, markets and sells watches and desires to use the
Trade Name and Licensed Marks in connection with the manufacture, marketing and
sale of watches; and

WHEREAS, Licensor is willing to grant Licensee the right to use the Trade Name
and Licensed Marks under the terms and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1. DEFINITIONS

As used herein the term(s):

1.1 “Authorized COACH Retailer” shall mean any retail outlet not controlled  by
Licensor but authorized by Licensor  to sell products bearing the COACH, COACH
and Lozenge Design or COACH and Tag Design trademarks.

1.2 “Contract Year” shall mean each twelve (12) month period commencing July 1
and ending June 30.  Contract Years shall be identified by the year in which
they end; for example, Contract Year 2015 shall refer to the period commencing
July 1, 2014 and ending June 30, 2015.

1.3 “Control, controlling and controlled” shall mean, (i) ownership or voting
control, directly or indirectly, of more than fifty percent (50%) of the voting
power represented by the outstanding voting stock of a corporation or other
majority equity interest if not a corporation and (ii) the power to direct the
management and determine the policies of the applicable entity whether directly
or indirectly.

1.4 “Licensed Products” shall mean watches and component parts thereof and only
watches and component parts thereof marketed or sold under the Trade Name and/or
the Licensed Marks, provided, however, that nothing in this Agreement shall be
construed  to allow Licensee to establish a separate business in watch
components that bear the Trade Name and/or Licensed Marks.

1.5 “Licensee-Affiliated Retailer(s)” means any retail store(s) controlled by
Licensee.

**CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 2, 5, 7
-10, 12, 14 and 17 AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (“1934 ACT”).

1

--------------------------------------------------------------------------------

 

1.6 “Licensor Channels” shall mean retail outlets controlled by Licensor,
including, without limitation, Licensor’s catalog, Licensor’s stand-alone retail
stores, Licensor’s factory outlet stores, Licensor’s Internet website or any
similar electronic vehicle operated by or on behalf of Licensor, Licensor’s
facilities for sales to employees of Licensor and its affiliates, and Licensor’s
retail stores that are situated in department stores located outside the United
States.

1.7 “Licensor Price” shall mean, subject to Section 8.2: (1) * of Licensee’s
suggested U.S. retail price for Licensed Products not made exclusively for sale
in factory outlet stores, and (2) for Licensed Products made exclusively for
sale in factory outlet stores, * of the target outlet store retail price agreed
upon by Licensor and Licensee, which price shall be reviewed and agreed upon at
least seasonally in connection with each development cycle.

1.8 [Intentionally omitted.]

1.9 “Non-Licensor Channels” shall mean retail outlets and wholesale distributors
not controlled by Licensor, including (without limitation) department stores,
jewelry store chains, Websites (as defined herein) and Licensee-Affiliated
Retailers.

1.10 “Online Watch Retailers” or “OWRs” shall mean those retailers/distributors
that own and operate the Websites, each of which shall be considered an
Authorized COACH Retailer for the purposes of the Agreement.

1.12 “United States” shall mean the United States of America, its territories
and possessions, including without limitation Puerto Rico.

1.13 “Websites” shall mean those Internet websites owned and operated by such
third parties as have been approved in the past or future in writing by Licensor
to sell Licensed Products.

1.14 “Wholesale Price” shall mean, for any Licensed Product, * Licensee’s U.S.
suggested retail price for such Licensed Product.

2. GRANT OF LICENSE

2.1 Upon the terms and conditions hereinafter set forth, Licensor grants to
Licensee a license to use the Trade Name and Licensed Marks on or in connection
with the manufacture, packaging, sale, marketing and distribution of the
Licensed Products.  This license shall be exclusive to Licensee and shall extend
to all countries where Licensor has the right to use the Licensed Marks,
provided, however, that Licensor shall retain the right, and Licensee shall have
no right, to use the Trade Name and Licensed Marks on or in connection with the
sale, marketing and/or distribution of the Licensed Products through Licensor
Channels and for purposes of enforcing Licensor’s intellectual property rights.

2.2 In the event Licensee shall notify Licensor that Licensee intends to make
substantial preparations to market the Licensed Products in a country or
countries where Licensor does not have exclusive rights to use the Licensed
Marks as evidenced by one or more registrations for the Licensed Marks, Licensor
will promptly, at its sole expense, file such applications or take such other
actions as may be reasonably necessary to secure such rights; provided, however,
that in the event Licensor is not able reasonably to secure such rights and
Licensee does not sell the Licensed Products in such country or countries then
the parties will mutually agree upon an appropriate reduction in the Minimum and
Target Non-Licensor Channel Sales (non-U.S.).

3. OWNERSHIP OF LICENSED MARKS

3.1 Licensee hereby acknowledges that Licensor is the owner of all right, title,
and interest in and to the Trade Name and Licensed Marks, and agrees that it
will not, during the term of this Agreement or thereafter, challenge Licensor’s
rights in and to same.  Licensee further agrees that it will not attack the
validity of this License.

3.2 Licensee recognizes the great value of the good will associated with the
Trade Name and Licensed  Marks and acknowledges that the Trade Name and Licensed
Marks and all rights therein, and good will pertaining thereto, belong
exclusively to Licensor.  Licensee further acknowledges that all use of the
Trade Name and Licensed Marks by Licensee, shall inure to the benefit of
Licensor.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

2

--------------------------------------------------------------------------------

 

3.3 Licensee shall not place or use other marks, including without limitation,
trademarks, trade names, sub-brands, line names, collection names, model names,
designs, logos or endorsements (hereinafter referred to as “Authorized Marks”)
in connection with the Licensed Products, except as specifically authorized by
Licensor pursuant to the terms of this Agreement.  Licensee acknowledges that
Licensor is the owner of all right, title, and interest in and to such
Authorized Marks that are developed by Licensor, or developed by Licensee
exclusively for use in connection with Licensed Products, and that are used
exclusively in connection with Licensed Products or other products sold by or on
behalf of Licensor under any of the Licensed Marks (“Licensor Owned Authorized
Marks”) and that all use thereof shall inure to the benefit of Licensor. To the
extent any rights in and to such Licensor Owned Authorized Marks, or with
respect to any materials used in the advertising or promotion of the Licensed
Products including without limitation copy, artwork, and photographs, are deemed
to accrue to Licensee pursuant to this Agreement or otherwise, Licensee hereby
assigns any and all such rights, at such time as they may be deemed to accrue,
to Licensor.  Licensee agrees that it will execute and deliver to Licensor any
documents reasonably requested by Licensor necessary to effect any such
assignment.

4. RELATIONSHIP OF PARTIES

Licensee is a “related company” pursuant to 15 U.S.C. Sec. 1127.  Neither party
is an agent or employee of the other, nor shall either party in any event be
liable for the other’s acts or omissions. This Agreement does not, and shall
not, be deemed to make any party hereto the agent, partner, joint venturer or
legal representative of any other party for any purpose whatsoever.  Neither
Licensor nor Licensee shall have the right or authority to assume or create any
obligations or responsibility whatsoever, express or implied, on behalf of, or
in the name of, the other, or to bind the other in any respect whatsoever,
except as may be herein provided.

5. USE OF THE LICENSED MARKS AND TRADE NAME

5.1 Licensee agrees to use the Licensed Marks only in the form approved by
Licensor. All use of the Licensed Marks on the Licensed Products and on labels,
packaging, in advertising and otherwise must faithfully reproduce the form
approved by Licensor.  Approval of the form of use of the Licensed Marks, once
given, shall be continuing until Licensee receives written notice to the
contrary from Licensor.  In the event Licensee receives such written notice, all
uses of the Licensed Marks to which such notice applies shall cease not later
than six (6) months after receipt of such notice provided, however, that for up
to two (2) years following such notice Licensee shall have the right to sell and
distribute Licensed Products in inventory at the time of such notice that bear
Licensed Marks in a form which is no longer approved by Licensor.

5.2 Licensee shall comply with all notice and marking requirements of any law or
regulation applicable or necessary for the protection of the Licensed Marks,
including those which Licensor, in its legal judgment, may deem
appropriate.  Licensor shall use its best efforts to communicate such
requirements to Licensee as soon as practicable. Licensee shall not, at any
time, do or permit any third party within its control or with whom Licensee has
a contractual relationship to do any act or thing that will, in any way, impair
the rights of Licensor in and to the Licensed Marks or which will affect the
validity thereof.

5.3 Any use of the Trade Name by Licensee shall be solely in connection with the
manufacture, marketing, sale and/or distribution of the Licensed
Products.  Licensee shall not, at any time, do or permit any third party within
its control or with whom Licensee has a contractual relationship to do any act
or thing that will, in any way, impair the rights of Licensor in and to the
Trade Name or which will affect the validity thereof.

6. QUALITY CONTROL

6.1 Licensee acknowledges that the Licensed Marks have established prestige and
good will and are well recognized in the minds of the public, and that it is of
great importance to each party that in the manufacture and sale of the Licensed
Products, the high standards and reputation that Licensor has established be
maintained.

6.2 Licensor shall have the right to exercise quality control over Licensee’s
use of the Licensed Marks on and in connection with the Licensed Products to a
degree reasonably necessary to maintain the validity thereof and to protect the
good will associated therewith.  Licensee affirms that that level of quality and
workmanship generally conforms with the standards of quality and workmanship
presently provided by Licensee.  The parties acknowledge that Licensor has
examined the current General Acceptance Requirements pertaining to the Licensed
Products, and Licensee agrees that the Licensed Products it will market and sell
under the Trade Name and Licensed Marks will be manufactured substantially in
accordance with such General Acceptance Requirements. Said General Acceptance
Requirements shall be followed during the term of this Agreement, unless
modification thereof is approved by Licensor.  Licensor will verify compliance
with this paragraph by examining the Licensed Products, from time to time, as it
receives them from Licensee for sale in Licensor’s retail stores.

6.3 Licensor shall have the right to inspect Licensee’s
manufacturing  facilities for the Licensed  Products, including without
limitation the facilities of third-party manufacturers with whom Licensee
contracts,  up to four times per Contract Year.  Any such inspection will occur
during business hours and only after giving Licensee at least five (5) days
written notice of such inspection.

3

--------------------------------------------------------------------------------

 

6.4 Licensee shall handle all customer inquiries and complaints relating to the
Licensed Products in a manner substantially consistent with its present practice
and shall provide substantially the same service, warranties, and repair and
replacement rights to wholesale purchasers and consumers of the Licensed
Products as Licensee presently provides. Licensee shall be solely responsible
for all costs associated with (a) the handling of customer inquiries and
complaints relating to the Licensed Products, and (b) the provision of service,
warranties, repair and replacement relating to the Licensed Products, provided,
however, that for Licensed Products purchased by Licensor from Licensee for sale
in Licensor’s factory outlet stores, (i) Licensee will grant Licensor a credit
in the amount of * purchase price paid by Licensor for such Licensed Products
and (ii) Licensor shall be solely responsible for all costs associated with the
handling of all returns of such Licensed Products to the Licensor's factory
outlet stores. Notwithstanding the foregoing, Licensee shall remain responsible
for any general quality issues with respect to the Licensed Products.

7: PRODUCT DEVELOPMENT

7.1 Licensee shall prepare and submit to Licensor for approval all product
designs for the Licensed Products. All product designs, prototypes, patterns,
stylings and copyrightable material used on or as a part of the Licensed
Products are and will be owned exclusively by Licensor. Licensor, however, shall
not have exclusive rights to any designs, prototypes, patterns, stylings and/or
copyrightable material that were previously used by Licensee or by any third
party on or as a part of watches other than the Licensed Products; provided,
however, that any newly developed product designs, prototypes, patterns,
stylings or copyrightable material used on or as a part of the Licensed Products
which are unique combinations of design elements and/or components, regardless
of whether any independent or separate such design elements and/or components
were previously used by Licensee or others, shall be owned exclusively by
Licensor. Licensee shall not proceed with the manufacture of a new product
design for any Licensed Product, nor shall Licensee discontinue an existing
product design for any Licensed Product (except pursuant to the following
sentence), without the written approval of Licensor, which approval shall not be
unreasonably withheld or delayed.  Licensor’s approval of any style, color,
and/or material (“SKU”) of Licensed Product shall remain in effect for a maximum
of two (2) years from the date of the original intended introduction of such
SKU, and Licensee shall cease all sale of each SKUs no later than the second
anniversary of the original intended introduction date unless approval is
extended in writing by Licensor.  Licensee, at its own cost and expense, is
responsible for developing all prototypes relating to the Licensed Products and
for the sourcing of all Licensed Products.

7.2 Licensee shall prepare and submit to Licensor for approval specific
suggested retail prices for all Licensed Products . All initial suggested retail
prices, and any subsequent changes thereto, must be approved, in writing, by
Licensor, such approval not to be unreasonably withheld or delayed. Licensee
acknowledges that in order to preserve the good will attached to the Licensed
Marks, the Licensed Products are to be sold at prices and terms reflecting the
prestigious nature of the Licensed Marks, it being understood, however, that
Licensor is not empowered to fix or regulate the prices at which the Licensed
Products are to be sold. Nothing contained in this Agreement is intended or will
be construed as giving either party any right of approval with respect to any of
the prices at which the other party sells or offers to sell any of the Licensed
Products.

7.3 [Intentionally omitted.]

7.4 Prior to the launch of each Licensed Product, Licensee shall, at its
expense, provide Licensor with at least five (5) non-functioning samples of such
Licensed Product.  In addition, as soon as practicable following such launch,
Licensee shall, at its expense, provide Licensor with at least twenty five (25)
fully functioning specimens (total for all skus) per seasonal collection of
Licensed Products, to be used by Licensor primarily as “celebrity dressing”
samples.

7.5 Licensee may employ third parties to manufacture Licensed Products, provided
that Licensee shall retain full responsibility under this Agreement for all
aspects of such manufacture; Licensee shall actively supervise the production of
Licensed Products by such third parties and shall ensure that such third parties
employ appropriate quality controls to comply with this Agreement.  Licensee
shall ensure compliance by such third parties with all relevant provisions of
this Agreement (including, but not limited to, Section 20.7) and shall be liable
hereunder for any breach of the terms of this Agreement by such parties, unless
such breaches are remedied within thirty (30) days after Licensee’s receiving
notice of such breach.

8. PRODUCT SALES AND DISTRIBUTION

8.1 Licensee shall sell to Licensor Licensed Products to be sold through
Licensor Channels in accordance with Licensee’s standard terms and conditions of
sale except to the extent any such terms and conditions conflict with any
provision expressly contained herein. Licensee shall also sell Licensed Products
through Non-Licensor Channels including, without limitation, Authorized COACH
Retailers.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

4

--------------------------------------------------------------------------------

 

8.2 (a)  All Licensed Products for retail sales in Licensor Channels shall be
sold by Licensee to Licensor at the applicable Licensor Price.  If in any
Contract Year, Licensor purchases Licensed Products in excess of the threshold
amounts shown below, then the Licensor Price for all Licensed Products bought by
Licensor in such Contract Year in excess of each threshold shall be reduced by
the following percentages:

 

Total Licensor Price paid in Contract Year to date (including the current
shipment):

 

 

Licensor Price for further Licensed Products purchased in such Contract Year
(including the current shipment) shall be reduced by:

*

 

 

*

*

 

 

*

More than    *

 

 

*

So by way of illustration, in a given Contract Year, once the total Licensor
Price paid for all Licensed Products purchased by Licensor in that year is at
least * then the Licensor Price for additional Licensed Products purchased by
Licensor in that Contract Year shall be reduced by * for up to an additional *
in purchases (calculated at the then applicable Licensor Price reflecting the *
discount). For example if the Licensor Price for a particular Licensed Product
was $50.00 then, with the * discount, the new applicable Licensor Price for
additional purchases of that Licensed Product will be * until the * threshold is
met and then the Licensor Price for all additional purchases of that same
Licensed Product will be reduced by * equating to a Licensor Price of *.

(b) Licensee will pay all costs for freight and insurance and applicable import
duties and tariffs in connection with all shipments of Licensed Products to any
Licensee distribution facility by any affiliate of or contract manufacturer or
assembler used by Licensee. Licensor will pay all costs for freight and
insurance and applicable import duties and tariffs in connection with all
shipments of Licensed Products from the applicable Licensee distribution
facility to any Licensor Channel or Licensor distribution facility.  Licensor
shall take title to the Licensed Products upon delivery by or on behalf of
Licensee of such Licensed Product to Licensor’s designated carrier or, if no
carrier is designated by Licensor, then to the carrier designated by
Licensee.  In connection with Licensed Products sold by Licensee for any
Licensor Channel outside the United States, Licensor and Licensee will cooperate
to implement the lowest cost shipment alternative it being the intention of the
parties however that such costs incurred by Licensor shall not exceed the costs
Licensor would incur if such goods were shipped through the United States
distribution structure.  Within thirty (30) days following the end of each
Contract Year quarter, Licensor will deliver to Licensee a statement signed by
an authorized officer of Licensor reporting Licensor’s sales of Licensed
Products made in the immediately preceding quarter through Licensor’s factory
outlet stores, breaking out such sales in dollar amounts and units sold by SKU
designation.

8.3 Any liquidation by either Licensee or Licensor of any Licensed Products
which are excess inventory, discontinued product or quality imperfect product,
through either Licensor or Non-Licensor Channels, shall be done on such terms
and conditions that the parties hereto will agree upon with the exception of any
terms or conditions relating to price, provided, however, that (1) Licensee will
have the right to make such liquidation sales of Licensed Product to one or more
third parties to whom Licensed Products were at any time previously sold and to
such other third parties as to whom Licensor shall consent, which consent will
not be unreasonably withheld or delayed, and (2) Licensee’s liquidation or
disposition sales of Licensed Products shall not exceed * of Licensee’s total
net sales of Licensed Products in any Contract Year (the “Liquidation Limit”)
unless Licensor shall give its prior written consent to additional liquidation
or disposition sales.  In the event such sales exceed the Liquidation Limit in
any Contract Year, Licensee shall be required to spend * of all such sales in
excess of the Liquidation Limit as an additional marketing contribution, to be
spent on national advertising globally.

8.4 Subject to Paragraph 8.6, Licensee, working closely with Licensor, shall be
responsible for the world-wide manufacture and distribution of Licensed
Products, provided, however, that Licensee shall not, without the prior written
approval of Licensor, which approval shall not be unreasonably withheld or
delayed, sell or distribute Licensed Products to any Non-Licensor Channels
(including, for the avoidance of doubt and without limitation,
Licensee-Affiliated Retailers) that are not Authorized COACH Retailers. The
parties acknowledge that from time to time Licensor may approach Licensee to
discuss whether particular approved retail outlets and/or Authorized COACH
Retailers should remain as approved outlets and/or Authorized COACH
Retailers.  Licensor may terminate any Website previously approved by Licensor,
as provided under Section 8.10, as an approved Non-Licensor Channel for the sale
of the Licensed Products at any time upon 90 days’ written notice to Licensee.

8.5 Licensee shall use reasonable efforts to prevent and/or stop any diversion
of Licensed Products from Licensor approved retail outlets or Authorized COACH
Retailers to any retail outlet which is neither Licensor approved nor an
Authorized COACH Retailer.  Licensee acknowledges that its standard terms of
sale shall be to require all retail outlets to whom it sells Licensed Products
to agree to only sell such Licensed Products to the end-using consumer.  Should
Licensor notify Licensee of any diversion of Licensed Products, or should
Licensee become aware of any such diversion, Licensee shall take all reasonable
steps necessary to end such diversion, including without limitation tracking
down the source of the diverted Licensed Products and discontinuing all sales of
Licensed Products to said source.  Licensee shall keep Licensor apprised of any
such efforts.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

5

--------------------------------------------------------------------------------

 

8.6 Licensor shall be responsible for order fulfillment relating to the sale of
Licensed Products through Licensor’s catalog.  Licensor shall maintain
sufficient inventories of Licensed Products in its factory outlet stores and
retail stores and in connection with the fulfillment of its catalog sales to
adequately service its customers. Licensee shall maintain appropriate
inventories of both finished Licensed Goods and components thereof as necessary
to service Licensor’s ongoing business.

8.7 [Intentionally omitted.]

8.8 [Intentionally omitted.]

8.9 Licensee shall take the lead, with active support of Licensor, to introduce
the Licensed Products to Licensor’s retail management and staff and, at
Licensee’s expense, will regularly train such persons on sales, display and
security techniques related thereto according to a schedule to be mutually
agreed upon by the parties.

8.10 Licensee acknowledges Licensor’s policy prohibiting Licensee or any of its
customers from selling or distributing Licensor’s products via the Internet,
except that the foregoing provision shall not apply as to any Website which is
approved in writing by Licensor as an approved Non-Licensor Channel for the sale
of Licensed Products.  Except as otherwise prohibited by applicable law,
Licensee shall comply with such policy, advise its customers that they must
comply with such policy, and, if directed by Licensor in writing, promptly cease
taking additional orders for the Licensed Products with any customers who do not
comply with such policy.

9. MARKET ROLL-OUT  [Intentionally omitted]

10. SALES TARGETS AND MINIMUMS

10.1 “The parties have established the following minimums pertaining to
Licensee’s sales of Licensed Products to Non-Licensor Channels:

 

Contract Year

 

Minimum Non-Licensor Channel Sales (combined U.S. and Non-U.S.)

2015

 

*

2016 – 2020

 

* of Licensee’s average actual net sales of Licensed Products during the three
prior completed Contract Years

10.2 [Intentionally omitted]

10.3 All sales figures and sales calculations referred to in this paragraph
shall be based on Wholesale Price, and are represented in U.S. Dollar amounts.

11. ROYALTY

11.1 Licensee shall pay to Licensor a royalty based on Licensee’s sales of the
Licensed Products to all Non-Licensor Channels.  The sales to which the royalty
rates will be applied (except for sales to Non-Licensor Channels (non-US),
wholesale distributors and Licensee-Affiliated Retailers (as defined below))
shall be based on Wholesale Price as in effect when such sales are made.  No
reduction of the royalty shall be allowed for discounts given off Wholesale
Price, except that (1) for sales to distributors, duty-free and liquidation
accounts, the royalty shall be based on Wholesale Price less any discounts given
to such accounts up to but not exceeding * of Licensee’s U.S. suggested retail
price for the Licensed Products, and (2) for sales to all other Non-Licensor
Channels, the royalty shall be based on Wholesale Price less any discounts given
to such accounts up to but not exceeding * of Licensee’s U.S. suggested retail
price for the Licensed Products.  So by way of illustration, if the U.S.
suggested retail price of a Licensed Product is $200 which would equate to a
Wholesale Price *, then the royalty on sales of such Licensed Product to
distributors, duty-free and liquidation accounts (except for sales to
Non-Licensor Channels (non-US), wholesale distributors and Licensee-Affiliated
Retailers) shall be calculated on the Wholesale Price less applicable discounts
not exceeding * and the royalty on sales of such Licensed Product to all other
Non-Licensor Channels (except for sales to Non-Licensor Channels (non-US),
wholesale distributors and Licensee-Affiliated Retailers) shall be calculated on
the Wholesale Price less applicable discounts not exceeding *.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

6

--------------------------------------------------------------------------------

 

11.2  With respect to Licensee’s sales to Non-Licensor Channels (non-U.S.)
wholesale distributors and Licensee-Affiliated Retailers, the sales to which the
royalty rates will be applied shall be based on actual invoice price net of all
taxes, duties, freight, insurance and credits for returns actually made, but no
deduction shall be made for discounts for cash or prompt payment or for
uncollectable accounts.  In the case of sales to any wholesale distributor
controlled by Licensee and in the case of sales to Licensee-Affiliated
Retailers, “actual invoice price” in the previous sentence means the actual
invoice price for such Licensed Products when first sold by any such wholesale
distributor to any entity not controlled by Licensee or by any
Licensee-Affiliated Retailer at retail.

11.3 Subject to Sections 11.1 and 11.2, for Contract Years 2016 through 2020,
the base royalty rate applied to Licensee’s sales shall be as follows:  

 

Sales of all Licensed Products sold to Non-Licensor Channels to date in such
Contract Year (including the current shipment):

 

 

Royalty rate applicable to such sales:

Up to *

 

 

*

*

 

 

*

*

 

 

*

More than *

 

 

*

So for example, if Licensee’s sales of Licensed Products to Non-Licensor
Channels in a given Contract Year are $60 million (determined for purposes of
calculating the royalty in accordance with Paragraphs 11.1 and 11.2 hereof) then
Licensee would pay a royalty of          *         .

11.4  Licensee shall be permitted to sell to Licensee-Affiliated Retailers,
provided that: no more than * sales of Licensed Products at any full price
Licensee-Affiliated Retailer location in any Contract Year shall consist of
“retail close-out” products (defined for this purpose as Licensed Products sold
at less than * the Suggested Retail Price for such Licensed Products).  In the
event that any such Licensee-Affiliated Retailer location exceeds such maximum,
then the royalty rate due and payable to Licensor by Licensee for such Licensed
Products shall be equal to three (3) times the normal royalty rate for
non-closeout products, which royalty amount shall be in lieu of all other
royalties that would otherwise be due on such Licensed Products; and

11.5 If during a particular Contract Year Licensee’s actual sales never reach
the established minimum  sales figure for that Contract Year as set forth in
Paragraph 10.1 above under the heading  Minimum Non-Licensor Channel Sales
(Combined U.S. and non-U.S.),  Licensee shall pay to Licensor, within ninety
(90) days following the conclusion  of the Contract Year, an additional sum
equal to the difference between the royalties actually paid by Licensee that
Contract Year and the royalties that would have been paid by Licensee that
Contract Year had Licensee’s sales of the Licensed Products to Non-Licensor
Channels been equal to the established minimum sales figure.

11.6 Licensee shall make its royalty payments to Licensor on a quarterly basis,
together with a statement setting forth the quarterly sales of the Licensed
Products to Non-Licensor Channels and by Licensee-Affiliated Retailers, said
payments and statements being due no later than thirty (30) days following the
end of each Contract Year quarter. All royalty payments shall be made in U.S.
Dollars. Licensee shall not pay royalties on its sale of Licensed Products to
Licensor Channels.

12. MARKETING AND ADVERTISING

12.1 Licensee shall prepare and submit to Licensor for approval all proposed
advertising, promotional materials, product displays and product display
policies for the Licensed Products. Licensor shall have final approval on all
such advertising, promotion, product displays and product display policies,
which approval shall not to be unreasonably withheld or delayed.  Approval of
any submission shall be deemed given in any event absent notice of disapproval
within thirty (30) days after such submission.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

7

--------------------------------------------------------------------------------

 

12.2 No later than the end of the first week in January (for high/medium/low
estimates) and the first week in February (for all other information) in each
Contract Year or by such date as may otherwise be agreed to by Licensee and by
Licensor, Licensee shall prepare and present to Licensor for feedback and input
an annual operating plan setting forth the information described below (the
“Plan”). The Plan shall set forth in reasonable detail, Licensee’s plans for
conducting the Licensed Products business during the next Contract Year and
during the next three Contract Years, with particular emphasis on the marketing,
promotion and sales of the Licensed Products.  The Plan shall include, without
limitation, (a) a description (including  timing) of the types and numbers  of
designs intended to be developed  or manufactured (including  any new products);
(b) sales volume projections by model type, in units and dollars;  (c) price
marketing strategies,  including wholesale and suggested  retail pricing by
model type and market; (d) assessment  of customer base and customers; (e)
distribution,  including distribution outlets and breakdown by geographic area;
(f) advertising plans, number and cost of advertisements already ordered, where
advertisements will be published,  the fees paid to advertising agents, the
proposed schedule and costs of any and all major advertising campaigns and the
format  for all advertising not already approved  by Licensor; (g) media plan
and budget, including breakdown by geographic area; (h) packaging,  point of
sale and trade exhibitions; and (i) the results of market research relating to
the Licensed Products and similar products, and market trends, and a detailed
sales forecast by category, product group and market for the Licensed
Products.  Licensor will provide templates that must be used by Licensee in the
preparation of the Plan, which will among other things require Licensee to
provide sales volume projections for the Licensed Products by design/style type,
in units and dollars, estimating a “High”, “Medium” and “Low” volume of
sales.  Licensor’s templates for the Licensee Plan also may include, without
limitation: (a) a description (including timing) of the types and numbers of
designs/styles intended to be developed or manufactured (including any new
products); (b) price marketing strategies, including wholesale and suggested
retail pricing by design/style type and market; (c) assessment of customer base
and customers; (d) distribution, including distribution outlets and breakdown by
geographic area; (e) advertising and media plans, including the proposed
schedule of any and all major advertising campaigns and the format for all
advertising not already approved by Licensor, including breakdown by geographic
area; (f) packaging, point of sale and trade exhibitions; (g) the results of
market research relating to the Licensed Products and similar products, and
market trends;  (h) organizational structure; (i) competitive scenarios; (j)
industry trends; and (k) any other information reasonably requested by Licensor.

12.3 In connection with Licensee’s annual Plan submission to Licensor, Licensee
shall also present Licensor with an organization chart for the Licensed Products
business, including the names and titles of each executive or manager dedicated
or substantially involved in the Licensed Products business.

12.4 Licensee agrees that at a minimum it will make the following annual
advertising expenditures in connection with the Licensed Products:

 

Contract Years 2016- 2020

* annual net sales, of which:

·        At least * net sales in each Contract Year shall be spent on global
national advertising with a focus on print, digital and social media; Licensee
shall manage spend and placements in collaboration with Licensor; and

·        The remaining required advertising expenditures in each Contract Year
(the “Marketing Portion”) shall be spent on other marketing, with a focus on
trade shows and sales collateral.  Licensee shall submit to Licensor a summary
showing actual marketing spend and budget recap at the end of each Contract Year
quarter.

In addition, Licensee shall, at its expense:

·

No later than the 2017 Basel Watch and Jewelry Show (Baselworld), redesign its
existing Baselworld booth currently used for the exhibition of the Licensed
Products to reflect Licensor’s global brand statement for Contract Year 2017,
the cost of which shall not be counted towards the required marketing
expenditures above; provided, however that booth updates made by Licensee during
Contract Years 2015 and 2016 shall be counted towards such required expenditures
for those years;

·

Reimburse Licensor, upon Licensor’s request, up to an aggregate * in capital
expenditures incurred by Licensor for the upgrade and replacement of Licensed
Product fixtures and displays in Licensor Channels (as specified by Licensor)
Licensor shall send an invoice to Licensee for each such reimbursement request
which shall set forth in reasonable detail the upgrades and replacements made
for which the reimbursement is claimed and the total reimbursement amount. Each
such invoice shall be payable within sixty (60) days after receipt by Licensee;
and

·

Spend an additional * for similar upgrades and replacements in Non-Licensor
Channel doors, which such amount shall count towards the Marketing Portion.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

8

--------------------------------------------------------------------------------

 

In the event Licensee fails to make the foregoing minimum advertising
expenditures in connection with the Licensed Products in any given Contract
Year, Licensee shall have the first six months of the following Contract Year to
make advertising expenditures sufficient to cover the shortfall.  Any such
advertising expenditures made to cover a previous Contract Year’s shortfall
shall not be credited toward Licensee’s minimum required advertising
expenditures for the Contract Year in which such shortfall expenditures are
made.  “Net sales” as used in this paragraph shall mean all sales on the basis
of which the royalty is calculated under Paragraphs 11.1 and 11.2 hereof.  All
amounts are shown in U.S. Dollars.

12.5 Licensee shall exercise reasonable efforts to maintain and safeguard the
established image and good will represented by and embodied in the Trade Name
and Licensed Marks. “Image” as used herein refers primarily to quality and style
of packaging, advertising and promotion, creation and introduction of new
product designs and styles, type of outlets with reference to the quality of
service provided for and the quality of presentation of the Licensed
Products.  Licensee shall take all reasonable and necessary steps, and all steps
reasonably requested by Licensor, to prevent or avoid any misuse of the Trade
Name or Licensed Marks by any of Licensee’s customers or contractors.

12.6 Licensor shall use reasonable efforts to assure that the established value
associated with the Trade Name and Licensed Marks does not materially and
substantially diminish.

12.7 [Intentionally omitted]

12.8 The parties shall mutually agree upon and establish a minimum amount of
space in Licensor’s catalog to be devoted to the Licensed Products each Contract
Year. Licensor agrees that the catalog space devoted to the Licensed Products
shall not be less than that which Licensor devotes to its other product
classifications having similar profit contribution, it being understood that
Licensed Products have similar profit margins to Licensor’s other product
classifications.

12.9 The parties agree that each party shall make no public statements,
including without limitation any statements or comments to the press, regarding
this Agreement, the relationship between the parties or the Licensed Products
business, except with the prior consent of the other party; provided, however,
that the foregoing shall not apply to any disclosure either party is required to
make by law, including without limitation, disclosure required by the federal
securities laws.

12.10 Licensor shall hire or assign at minimum the following Coach-dedicated
persons at Licensor’s business to coordinate Licensor’s efforts relating to the
marketing and sale of the Licensed Products:  President, Global Vice President
of Sales, and Global Director of Marketing.

12.11 Licensor shall design a booth or similar display area for use at trade
shows and similar exhibitions in which Licensee, in consultation with Licensor,
decides to participate.  Licensor will consult with Licensee in the design of
each such booth or display area. Licensee shall construct and shall bear all
reasonable costs to construct each such booth or display area in accordance with
Licensor’s design, and Licensor shall reasonably cooperate with Licensee in
connection therewith and furnish Licensee with all necessary information
relating to such design. Licensor shall inspect and give its final approval to
the finished area prior to Licensee using it at any exhibition; provided that
such approval shall not be unreasonably withheld, conditioned or delayed.

12.12 The Licensed Products permitted to be advertised and sold by each Online
Watch Retailer on its Website may include all or a subset of the styles and SKUs
advertised or sold via the website owned and operated by Licensor
(www.coach.com) (together, the “Coach.com Products”). Except as otherwise
prohibited by applicable law, any other styles or SKUs must be approved by
Licensor in writing prior to being advertised or sold to any Online Watch
Retailer and an Online Watch Retailer may not purchase from Licensee for
advertisement or sale on any Website more than a total of six SKUs during any
six month period which are not Coach.com Products.

12.13 During the term, Licensor shall provide each approved Online Watch
Retailer directly with artwork, photographs, lists and descriptions of Licensed
Products, editorial content, product sequencing and related products (i.e.,
“suggested sells”), approved forms of Licensor’s logos, trademarks, trade names
and other materials reasonably necessary for the Online Watch Retailers to
advertise the Licensed Products on the Websites (together, “Content”).  All
Content shall be owned by Licensor. Any display of Content on the Websites or
otherwise shall be subject to Licensor’s prior written consent.  In respect of
Licensor’s costs associated with creating, producing and delivering the Content
to the Online Watch Retailers, Licensee shall pay to Licensor * per calendar
quarter, to be paid on the same date that royalty payments are made for such
quarter.  For the fees described above, Licensor shall provide to Licensee all
Content that is being used by Licensor on its coach.com website, and any other
website operated by or for Licensor in replacement of or in addition to such
website.  Any additional Content requested by Licensee, including for styles or
SKUs referenced in the second sentence of Section 12.12 above, shall be made
available for an additional fee of * SKU photograph and * item of other Content
such as any artwork (including banners), email advertisement or editorial
content.  Licensee will comply with all reasonable timelines and guidelines
established by Licensor and provided to Licensee in writing from time to time,
with respect to any Licensee requests for and/or use of any Content.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

9

--------------------------------------------------------------------------------

 

13. BOOKS AND RECORDS

13.1 Licensee shall keep and maintain at its regular place of business, or at
such off-site documents storage facility as Licensee shall use from time to time
for the retention of its business records generally, complete and accurate
records and accounts in accordance with Generally Accepted Accounting Principles
showing the business transacted in connection with the Licensed Products
manufactured and sold pursuant to this Agreement, including without limitation
records and accounts relating to sales, shipments and orders for Licensed
Products and expenditures on advertising for at least six (6) years following
the creation of the record or account. Licensor shall keep and maintain at its
regular place of business, or at such off site document storage facility as
Licensor shall use from time to time for the retention of business records
generally, complete and accurate records and accounts in accordance with
Generally Accepted Accounting Principles substantiating the information required
to be reported by Licensor under Paragraphs 8.2 and 12.7 hereof, for at least
six (6) years following the creation of such record or account or for such other
period of time as specified in Licensor’s  written record retention policy.

13.2 (a) Licensee must submit to Licensor monthly reports, on or before the
dates each month set forth in the calendar approved annually by Licensor and
Licensee, containing royalty reports and estimated shipment volumes, as compared
to the projections estimated in the Plan established for the Contract Year, and
including comparisons of royalties and shipment volume information compared to
the prior month.  In addition to the above documents, Licensee will also provide
Licensor with the following business reports on or before the end of the first
week of each month:  monthly performance information for topline accounts
(doors, shipments, POS sales, inventories, average door volumes, etc.) and the
same information quarterly by account and by door, weekly flash information by
topline account, bestseller information WTD and STD overall, and by top
accounts, seasonal bookings reports by market and EOS selling recap by style.

(b) Within ninety (90) days following the end of each Contract Year of this
Agreement, and within ninety (90) days after the termination of this Agreement,
Licensee shall deliver to Licensor a statement signed by an authorized officer
of Licensee reporting actual sales of the Licensed Products to Non-Licensor
Channels and by Licensee-Affiliated Retailers (based on the applicable Wholesale
Price, invoice price or actual retail sales price pursuant to Paragraphs 11.1
and 11.2 herein), royalties due, royalties paid and advertising expenditures
during the preceding Contract Year.  Sales of Licensed Products to Non-Licensor
Channels shall be broken out to accurately reflect sales to U.S. Non-Licensor
Channels, sales to Non-U.S. Non-Licensor Channels, sales to wholesale
distributors, and sales by model type in units and dollars.  Said statement
shall also report actual sales of the Licensed Products to Licensor
Channels.  In the case of termination of this Agreement, such information shall
be provided for the period ending at termination.

(c) In addition to any other reporting required in this Agreement, Licensee
shall provide to Licensor weekly and/or monthly reports as requested by
Licensor, with respect to sales of Licensed Products to the OWRs for sale on the
Websites, in a format requested by Licensor.  Such reports shall include, but
not be limited to, the following information: net sales, traffic, conversion and
demand.

13.3 Both Licensor and Licensee, or either party’s duly authorized agents or
representatives, shall each have access to and the right to examine all records
and accounts that  the other party is required to maintain pursuant to Paragraph
13.1 at such party’s premises, provided that any such examination (a) shall be
at the examining party’s expense, (b) shall be during normal business hours upon
reasonable prior notice which shall be no less than five (5) business days, and
(c) shall not unreasonably interfere with  the other party’s operations and
activities.

Should an audit disclose that Licensee underpaid royalties for any given year,
Licensee shall forthwith and upon written demand pay Licensor the amount owed,
together with interest thereon, at a rate of eight percent (8%) per annum
calculated from the due date of such royalties unless Licensee shall, by written
notice sent to Licensor within twenty (20) days after notice to Licensee of such
audit results, reasonably dispute the same in which event the parties shall each
name an independent auditor who shall together appoint a third auditor to make a
determination as to the matter, which determination shall be binding on the
parties.  Should an audit disclose that Licensee’s annual advertising
expenditures in any given year failed to meet the minimum required hereunder,
Licensee shall forthwith upon written demand pay Licensor the difference, unless
Licensee shall, by written notice sent to Licensor within twenty (20) days after
notice to Licensee of such audit results, reasonably dispute the same in which
event the parties shall each name an independent auditor who shall together
appoint a third auditor to make a determination as to the matter, which
determination shall be binding on the parties; or unless  Licensee still has
time to make up the shortfall pursuant to Paragraph 12.4.  Further, should
an  undisputed audit or the binding determination made by any auditor appointed
as hereinabove provided disclose that Licensee underpaid royalties by a margin
exceeding five percent (5%) in any given year, or that Licensee’s annual
advertising expenditures failed to meet the minimum required hereunder by a
margin exceeding five percent (5%), Licensee shall pay for  all costs relating
to the audit, including without limitation, all costs relating to any subsequent
binding determinations made by any appointed auditor.

10

--------------------------------------------------------------------------------

 

14. TERM AND TERMINATION

14.1 This Agreement shall remain in full force and effect from the date this
Agreement is entered into by the parties until June 30, 2020, unless earlier
terminated as provided herein.

14.2 In the event either party commits a material breach of this Agreement, the
other party may, upon ninety (90) days prior written notice, terminate  the
Agreement,  provided, however, that the Agreement shall not be terminated if the
breaching party cures the breach within said ninety (90) days  after receipt of
said notice.

14.3 Notwithstanding anything to the contrary in Paragraph 14.2, Licensor shall
have the right to terminate this Agreement immediately upon notice to Licensee
if any of the following events occur:

(a) More than once during any Contract Year, any installment of royalty payments
is not paid when due and such default continues for more than fifteen (15) days
after written notice thereof to Licensee;

(b) Licensee knowingly fails to manufacture the Licensed Products in accordance
with the General Acceptance Requirements and quality standards prescribed in
Paragraph 6 of this Agreement;

(c) Licensee repeatedly fails to secure Licensor’s approval as required herein;

(d) Licensee  intentionally uses the Trade Name or any of the Licensed  Marks in
a manner for which rights therein have not been granted and which use impacts
materially  and adversely upon the Trade Name or Licensed Marks;

(e) Licensee commits any material fraud upon Licensor in connection with the
performance of Licensee’s obligations hereunder;

(f) Licensee makes an intentional written material misrepresentation pertaining
to sales of the Licensed  Products;

(g) Licensee intentionally participates in the diversion of Licensed Products or
knowingly permits a third party to do so.

Upon termination of this Agreement pursuant to this Paragraph 14.3, Licensor
shall have the option to purchase Licensee’s inventory of Licensed Products as
provided below.  If Licensor does not exercise  its right to purchase
Licensee’s  inventory of Licensed Products as provided below, Licensee shall,
for a period of five (5) months from the date Licensor elects not to exercise
its right to purchase Licensee’s inventory  of Licensed Products, have the right
to sell its then-existing inventory of Licensed  Products,  provided such sales
are made to one or more third parties to whom any Licensed  Product was at any
time previously sold under Paragraph 8.3 hereof on such terms and conditions as
Licensee in its sole and absolute discretion shall deem appropriate, and further
provided that Licensee otherwise complies with the terms herein, including the
payment of royalties.  Notwithstanding the foregoing, Licensee shall not dispose
of its inventory as provided above without first providing to Licensor a
detailed list of its existing inventory of Licensed Products, including
Licensee’s costs to manufacture or purchase such items and the date of purchase
or manufacture; Licensee shall use its best efforts to provide such detailed
list to Licensor as quickly as possible. Licensor shall have the right to
conduct physical inventory to verify such list. At any time within thirty (30)
days of Licensor’s receipt of Licensee’s inventory list, Licensor shall have the
option to purchase any or all of Licensee’s inventory of Licensed Products at *
thereof.  In the event Licensor elects to purchase part or all of said
inventory, Licensor shall at its own expense remove said inventory from
Licensee’s premises not more than sixty (60) days after notice to Licensee of
Licensor’s election to purchase.  Payment for such inventory shall be made by
Licensor within thirty (30) days after the removal of the last of Licensee’s
Licensed Products.

14.4 Notwithstanding anything to the contrary in Paragraph 14.2, if Licensee
files a petition in bankruptcy, or by an equivalent proceeding is adjudicated a
bankrupt, or if a petition in bankruptcy is filed against Licensee and is not
dismissed within sixty (60) days, or if Licensee becomes insolvent or makes an
assignment for the benefit of creditors or any arrangement pursuant to any
bankruptcy law, or if Licensee discontinues its business or if a receiver is
appointed for Licensee, this Agreement shall automatically terminate without any
notice whatsoever being necessary, to the full extent allowed by applicable
law.  All royalties on sales made prior to such act shall become immediately due
and payable.  In the event this Agreement is terminated pursuant to this
paragraph, Licensee, its receivers, representatives, trustees, agents,
administrators, successors and/or assigns, shall have no right to sell any of
the Licensed Products covered by this Agreement or use the Trade Name in any
manner whatsoever, except with the special consent and written instructions of
Licensor, which instructions shall be followed.  The non-assumption of this
Agreement by a trustee presiding over a bankruptcy proceeding pursuant to any
bankruptcy law where the Licensee is named as a debtor, shall operate to
automatically terminate this Agreement, without any notice whatsoever being
necessary, effective as of the date of the commencement of the bankruptcy
proceedings.

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PUSUANT TO RULE 24b-2 OF THE 1934 ACT.

11

--------------------------------------------------------------------------------

 

14.5 Notwithstanding anything to the contrary in Paragraph 14.2, if Licensor
files a petition in bankruptcy, or by an equivalent proceeding is adjudicated a
bankrupt, or if a petition in bankruptcy is filed against Licensor and is not
dismissed within sixty (60) days, or if Licensor becomes insolvent or makes an
assignment for the benefit of creditors or any arrangement pursuant to any
bankruptcy law, or if Licensor discontinues its business or if a receiver is
appointed for Licensor, Licensee shall have the right to terminate this
Agreement by giving written notice to Licensor within 30 days of such event.

14.6 Upon expiration or termination of this Agreement, Licensee shall cease
using the Trade Name and Licensed Marks, provided, however, that unless such
termination is pursuant to Paragraphs 10.2, 10.3, 14.3, 14.4 or 14.5, Licensee
may, for a period of no more than six (6) months after expiration or
termination, sell and distribute Licensed Products existing in inventory on the
date of expiration or termination.  Licensee remains liable for the payment of
all royalties based on those sales and must otherwise comply with the terms
herein.  If at the end of six months Licensee still possesses inventory of
Licensed Products, Licensee shall deliver to Licensor the remaining inventory,
and Licensee’s right to use the Licensed Marks pursuant to this Agreement shall
cease.  The transfer of remaining inventory from Licensee to Licensor shall be
done on terms and conditions that the parties hereto will agree upon; provided,
however, that in the event the parties are unable to agree on such terms and
conditions on or before thirty (30) days prior to the conclusion of such six (6)
month period, then Licensee shall have the right to transfer all or any part of
such remaining inventory to one or more third parties to whom any Licensed
Product was at any time previously sold under Paragraph 8.3 hereof on such terms
and conditions as Licensee in its  sole and absolute discretion shall deem
appropriate.  Upon expiration or termination of this Agreement for any reason,
Licensee shall relinquish to Licensor all newly developed product design
materials, prototypes, patterns,  stylings and copyrightable material relating
to the Licensed Products owned exclusively by Licensor, as  provided in
Paragraph 7.1 herein, along with all tools, dies and molds used to make Licensed
Products from such product design materials, prototypes, patterns, stylings and
copyrightable material,  immediately upon expiration or termination of this
Agreement.

15. INDEMNIFICATION

Except as provided in Paragraph 16 below, Licensee hereby agrees to pay on
behalf of Licensor and to defend it against any and all claims, suits,
liabilities, causes of action, settlements, costs, damages, or expenses,
including reasonable attorneys’ fees, arising out of Licensee’s manufacture,
packaging, sale, marketing or distribution of the Licensed Goods.  This
indemnification provision shall survive the termination of this Agreement.

16. TRADEMARK ENFORCEMENT

16.1 Licensee agrees to notify Licensor of any unauthorized use of the Licensed
Name and Marks by others, promptly as it comes to Licensee’s attention. Except
as provided in Paragraph 16.2, Licensor shall have the sole right and discretion
to bring infringement actions involving the Licensed Marks, and any award
received by Licensor in any such actions shall belong solely to Licensor.

16.2 Licensor and Licensee shall cooperate in stopping, by any and all legal
means available, the manufacture, sale or distribution of counterfeit watches or
timepieces bearing marks which are identical to or indistinguishable from the
Licensed Marks (hereinafter referred to as “Counterfeit
Merchandise”).  Licensee, in consultation with and after receiving approval from
Licensor, shall have the right to bring counterfeiting actions against parties
manufacturing, holding, selling or distributing Counterfeit Merchandise as
information about such Counterfeit Merchandise is brought to Licensee’s
attention in the normal course of Licensee’s anti-counterfeiting efforts.
Licensee shall bear all costs associated with any such actions, and any award
received by Licensee in any such actions shall belong solely to Licensee.

16.3 Licensor shall have the right to bring counterfeiting actions against
parties manufacturing, holding, selling or distributing Counterfeit Merchandise
as information about such Counterfeit Merchandise is brought to Licensor’s
attention in the normal course of Licensor’s anti- counterfeiting
efforts.  Licensor shall bear all costs associated with any such actions, and
any award received by Licensor in any such actions shall belong solely to
Licensor.

16.4 In the event that a third party brings any claim, institutes any action or
commences any proceeding against Licensee arising from Licensee’s use of any of
the Licensed Marks, the Trade Name, the Licensor Owned Authorized Marks or any
product design, prototype, pattern, styling or copyrightable material owned by
Licensor as provided in Paragraph 7.1 of this Agreement, Licensee shall promptly
notify Licensor thereof and Licensor shall indemnify, defend and hold harmless
Licensee and each officer, director, employee, agent, representative, contractor
and customer of Licensee and of each entity controlled by Licensee from and
against all losses, liabilities, damages, claims, judgments, fines, suits,
demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys’ fees and disbursements) arising out of or in connection
with any such claim, action or proceeding. Licensee shall cooperate in such
defense as reasonably requested by Licensor, at Licensor’s expense.  Any award
received by Licensor in any such claim, action or proceeding shall belong
exclusively to Licensor.  This Paragraph shall survive termination or expiration
of the Agreement.

12

--------------------------------------------------------------------------------

 

16.5 Licensor will bear all costs and expenses in connection with any research
to determine the availability of, applications to register and all maintenance
of any and all registrations relating to Licensor Owned Authorized Marks and the
Licensed Marks.

17. INSURANCE

17.1 Licensee shall obtain and maintain, at its own cost and expense, Commercial
General Liability insurance and Umbrella liability insurance written on an
occurrence basis with the following coverage and limits:

 

General Aggregate Limit

$5,000,000

Products/Completed Operations Aggregate Limit

$3,000,000

Personal and Advertising Injury – Per Injury

$3,000,000

17.2 Licensor shall be named as an additional insured on the Commercial General
Liability policy.  Licensee shall provide Licensor with a certificate of
insurance evidencing all of     the required coverage. The certificate shall
also provide evidence that the policy has been amended to afford at let thirty
(30) days advance written notice to Licensor of cancellation, nonrenewal  or
material  change  of any of the required coverages.

18. NO ASSIGNMENT OR SUBLICENSE BY LICENSEE

This Agreement and all its rights and duties hereunder are personal to the
Licensee and shall not, without the written consent of Licensor, be assigned,
sublicensed or otherwise encumbered by Licensee or by operation of law;
provided, however, that notwithstanding anything to the contrary contained
herein Licensee shall have the right (a) to have the Licensed Products
manufactured by one or more third party manufacturers and, (b) to assign or
sublicense any or all of its rights and duties hereunder to any other entity
which is controlled, directly or indirectly, by Licensee provided that the
original Licensee named herein simultaneously with such assignment, enters into
an agreement with Licensor in a form reasonably satisfactory to Licensor by
which Licensee guarantees all of the obligations, including without limitation,
all financial and performance obligations, of such assignee.  All references
herein to “Licensee” shall include any and all such permitted assignees and
sublicensees.

19. CONDITION PRECEDENT  [Intentionally omitted]

20. MISCELLANEOUS

20.1 In the event that either party shall, at any time, waive any of its rights
under this Agreement, or the performance by the other party of any of its
obligations hereunder, such waiver shall not be construed as a continuing waiver
of the same rights or obligations or a waiver of any other rights or
obligations.

20.2 This Agreement constitutes the entire agreement between the parties as to
the Licensed Marks and no modifications or revisions thereof shall be of any
force or effect unless the same are in writing and executed by the parties
hereto.

20.3 Any provisions of this Agreement which are, or shall be determined to be,
invalid shall be ineffective, but such invalidity shall not affect the remaining
provisions hereof. The titles to the paragraphs herein are for convenience only
and have no substantive effect.

20.4 This Agreement is binding upon the parties hereto, any parent, subsidiary
and affiliated companies and their successors and assigns.

20.5 Licensee shall be responsible for compliance with the requirements of all
local laws in the countries where it manufactures, markets, distributes or sells
the Licensed Products, except for obligations with respect to filing as
registered user or similar obligations where required under applicable trademark
law.  It is understood that Licensor is responsible for the costs and fees for,
or incidental to, obtaining trademark registrations.

20.6 This Agreement shall be construed in accordance with and governed by the
laws of the State of New York, applicable to contracts made and to be wholly
performed therein without regard to its conflicts of law rules.  Any action or
proceeding arising out of or relating in any way to this Agreement, shall be
brought and enforced in the courts of the United States for the Southern
District of New York, or, if such courts do not have, or do not accept, subject
matter jurisdiction over the action or proceeding, in the courts of the state of
New York and each party hereby consents to the personal jurisdiction of each
such court in respect of any such action or proceeding.  Each of the parties
hereby consents to service of process in any such action or proceeding by the
mailing of copies thereof by Registered or Certified Mail, postage prepaid,
return receipt requested, to it at its address provided for notices hereunder.
The foregoing shall not limit the right of any of the parties to serve process
in any other manner permitted by law or to obtain execution or enforcement of
any judgment in any other jurisdiction.  Each of the parties hereby waives (a)
any objection that may now or hereafter have to the laying of venue of any
action or proceeding arising under or related to the Agreement in the court
located in

13

--------------------------------------------------------------------------------

 

the Borough of Manhattan, City and State of New York, (b) any claim that a court
located in the Borough of Manhattan, City and State of New York is not a
convenient forum for any such action or proceeding, and (c) any claim that is
not subject to the personal jurisdiction of the courts of the United States of
the Southern District of New York or of the courts of the  State of New York
located in the Borough of Manhattan, City and State of New York. Notwithstanding
the foregoing, any matter as to which the parties are unable to agree as
provided under Paragraph 2.2 shall be settled and determined by arbitration in
New York. New York, in accordance with and pursuant to the then existing rules
of the American Bar Association. The arbitrator’s decision shall be final and
binding on the parties.

20.7 Licensee acknowledges that it has received a copy of the Coach Supplier
Selection Guidelines and Coach Global Operating Principles (the “Guidelines”).
Licensee hereby represents and warrants that it has reviewed and understands the
Guidelines, and Licensee and any approved third-party manufacturer are presently
in compliance and will remain in compliance with the Guidelines for the term of
this Agreement.  Furthermore, Licensee agrees to notify Licensor immediately if
Licensee becomes aware that a violation by Licensee or any approved third-party
manufacturer of the standards set forth in the Guidelines has occurred during
the term of this Agreement. The Guidelines are hereby incorporated herein by
reference.

20.8 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute  one and the same Agreement.

20.9 All notices required hereunder shall be in writing and dispatched by
overnight courier addressed to Licensee or Licensor as set forth below, and
shall be effective upon receipt:

 

Licensor:

 

General Counsel

Coach, Inc.

516 West 34th Street

New York, New York  10001

 

 

Licensee:

President

Movado Group, Inc.

650 From Road, Ste. 375

Paramus, New Jersey  07652

 

 

Copies to:

 

Executive Vice

President-Coach Watches

Movado Group, Inc.

650 From Road, Ste. 375

Paramus, New Jersey  07652

 

 

 

General Counsel

Movado Group, Inc.

650 From Road, Ste. 375

Paramus, New Jersey  07652

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date first above written.

 

Date: 1/22/15

 

Coach, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Todd Kahn

 

 

Name:

 

Todd Kahn

 

 

Title:

 

Global Corporate Affairs Officer

 

 

 

 

and General Counsel

 

 

 

 

 

Date: 1/16/15

 

Movado Group, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Efraim Grinberg

 

 

Name:

 

Efraim Grinberg

 

 

Title:

 

Chairman & CEO

 

Date: 1/16/15

 

Swissam Products Limited

 

 

 

 

 

 

 

By:

 

/s/Timothy F. Michno

 

 

Name:

 

/s/ Timothy F. Michno

 

 

Title:

 

Director

15

--------------------------------------------------------------------------------

 

SCHEDULE 1

TRADEMARKS

COACH

 

COACH NEW YORK

COACH POPPY

POPPY

[g201503311351434151532.jpg]

[g201503311351434151533.jpg]

[g201503311351434151534.jpg]

[g201503311351434311535.jpg]

[g201503311351434311536.jpg]

[g201503311351434311537.jpg]

[g201503311351434461538.jpg]

[g201503311351434461539.jpg]

[g201503311351434461540.jpg]

[g201503311351434461541.jpg]

[g201503311351434621542.jpg]

[g201503311351434621543.jpg]

 

16